t c memo united_states tax_court estate of elma middleton dailey deceased donor k robert dailey ii executor petitioner v commissioner of internal revenue respondent estate of elma middleton dailey deceased k robert dailey ii executor petitioner v commissioner of internal revenue respondent docket nos filed date harold a chamberlain and michael c riddle for petitioners richard t cummings for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined a federal gift_tax deficiency of dollar_figure and sec_6651 addition_to_tax of dollar_figure relating to docket no - - and a federal estate_tax deficiency of dollar_figure relating to docket no unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issues are the valuation of certain retained and gift interests ina family limited_partnership flp and liability for the sec_6651 addition_to_tax findings_of_fact when the petitions were filed k robert dailey ii was a resident of harris county texas where in his mother elma middleton dailey had died and mr dailey had received an appointment to be her executor on date mrs dailey’s husband died leaving to her among other things the following number of value per total company shares share value exxon corp big_number dollar_figure dollar_figure american telephone telegraph co at t dollar_figure big_number on date mrs dailey executed a will a revocable_living_trust trust and an agreement of limited_partnership agreement of elma middleton dailey flp the will provided that mrs dailey’s residuary_estate would pass to the trust from which her son would receive the corpus outright upon execution of the agreement mrs dailey took a percent general and a 98-percent limited_partnership_interest and mr dailey received a 1l-percent limited_partnership_interest on date mrs dailey contributed to the flp at t big_number exxon and bell south corp shares mr dailey did not contribute any assets to the flp on date the texas secretary of state filed the flp’s certificate of limited_partnership on date mrs dailey signed a letter which stated that by the terms of the elma middleton dailey family limited_partnership this letter shall be sufficient evidence of my transfer and conveyance to you of the following limited_partnership_interest giving and 38-percent interests to mr dailey his wife and the trust respectively on that date the flp had dollar_figure consisting of number of value per total value company shares share exxon corp big_number dollar_figure dollar_figure at t dollar_figure big_number bell south dollar_figure big_number on date mrs dailey appointed mr dailey as the flp managing partner on date he replaced her as the trustee of the trust and flp general_partner and her 1-percent general_partnership interest became a limited one on date mrs dailey died when the flp had dollar_figure consisting of number of value per total value company shares share exxon corp big_number dollar_figure dollar_figure american veterinary corp big_number dollar_figure big_number olde money market fund big_number dollar_figure big_number the flp had substantial unrealized capital_gains due to the increase in the value of the exxon stock on date mrs dailey’s attorney filed and respondent received a gift_tax_return reflecting the gifts of the and 15-percent limited_partnership interests to mr dailey and his wife on the gift_tax_return mrs dailey reported a 40-percent discount from the net asset value nav of the partnership’s assets opinion the flp was validly formed pursuant to texas law and we do not disregard it for tax purposes see 115_tc_478 115_tc_506 the parties agree that pursuant to sec_7491 a petitioners have introduced credible_evidence and respondent shall have the burden_of_proof relating to the valuation issue fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs on brief the - - estate further contends that a hypothetical willing buyer may only become an assignee under this partnership_agreement and texas law and mrs dailey actually transferred assignee interests but there is no evidence in the record before this court regarding the fair_market_value of any assignee interests article ix of the agreement provides for sale of a partner’s interest and the texas revised limited_partnership act tex rev civ stat ann art 6132a-1 vernon provides for assignments but does not prohibit sales the plain language of mrs dailey’s date letter states that she was transferring partnership interests pursuant to the agreement see 113_tc_449 rejecting donors’ contention that texas partnership transfers were mere assignments in addition the lack of evidence of the value of any purported assignment supports our rejection of the estate’s contention mrs dailey gave mr dailey a 1l-percent limited_partnership_interest on formation but the flp had no assets on that date mrs dailey made gifts of and 15-percent limited_partnership interests to her son and daughter-in-law respectively and thus retained percent in the trust at death the parties stipulated however that mrs dailey retained percent respondent inexplicably does not contend that the initial - - percent limited_partnership_interest transferred to mr dailey had gift_tax consequences at formation or funding both parties agree that the given and retained interests were on date and date worth their proportionate share of the nav of dollar_figure and dollar_figure for gift and estate_tax purposes respectively they disagree however about the size of the minority and marketability discounts both parties’ experts compared the flp to closed-end mutual funds which trade at a discount to nav but disagreed on the amounts of the discounts petitioners’ expert citing published data opined that the aggregate discount i sec_40 percent for lack of marketability control and liquidity and testified that he considered the significant amount of unrealized capital_gains relating to the exxon stock respondent’s expert on the other hand relied in part on an unpublished study that he coauthored and in a revised report submitted at trial increased the marketability discount purportedly substantiated by his unpublished study from percent to percent respondent’s expert opined that an aggregate discount of dollar_figure percent on date and dollar_figure percent on date should be applied at trial respondent’s expert testified that he could not recall reviewing the agreement and although he believed that unrealized capital_gains are an important source of discounts he did not review - the documents to determine if the flp had any such gains respondent’s expert’s testimony was contradictory unsupported by the data and inapplicable to the facts we are not bound by the opinion of any expert witness when that opinion is contrary to our own judgment 88_tc_38 although neither expert was extraordinary petitioners’ expert provided a more convincing and thorough analysis than respondent’s expert we conclude that an aggregate marketability and minority discount of percent is warranted and is applicable to the aforementioned interests sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed this addition_to_tax is imposed on the amount of tax required to be shown on the return although decedent’s gift_tax_return was filed after the prescribed due_date the property valuation on the return was correct and after application of decedent’s unified_credit no gift_tax was due accordingly the estate is not liable for the sec_6651 addition_to_tax contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decisions will be entered for petitioners
